Title: To James Madison from John B. Colvin, 26 November 1811
From: Colvin, John B.
To: Madison, James


Sir,
Tuesday, Nov. 26th. 1811.
I have just seen two letters from gentlemen in Vincennes to Mr. Jennings, the Delegate in congress from that Territory, stating the particulars of a Battle between Gov. Harrison and the party of the Prophet. The Letters from Vincennes are dated the 12th instant, when the news had just arrived there. The United States troops were attacked unexpectedly at night, and maintained a conflict of two hours. The U. S. Regulars are represented as having sustained the brunt of the engagement, and supported the honor of our arms. They broke the Indian array of battle, fired the town of the prophet, destroyed the corn of his people, and consecrated their victory in the Blood of sixty of the enemy slain. The U. S. are said to have lost 30 killed and 100 wounded. Among the killed are Joseph H. Daviess, of Kentucky, a Mr. Randolph, a Mr. Spencer, and a Mr. Berry. I have the Honor to remain, Your true and faithful friend and servant.
J. B. Colvin.
